On Remand from the Alabama Supreme Court

CRAWLEY, Presiding Judge.
This court’s prior judgment has been reversed and the cause remanded by the Alabama Supreme Court. Ex parte Chris Langley Timber & Mgmt., Inc., 923 So.2d 1100 (Ala.2005). In compliance with the *1109Supreme Court’s opinion, the summary-judgment in favor of the estate of Clayton M. Reynolds is reversed, and the cause is remanded to the trial court for proceedings consistent with the opinion of the Alabama Supreme Court.
REVERSED'AND REMANDED.
THOMPSON, PITTMAN, MURDOCK, and BRYAN, JJ., concur.